Case 1:18-cv-08083-GBD-KNF Documént'64 “Filed 04/20/20 Page 1 of,1

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YEDA RESEARCH AND DEVELOPMENT
COMPANY LTD.,

Plaintiff, ; ORDER
-against- ; 18 Civ. 8083 (GBD)
ICAD, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The status conference previously scheduled for April 16, 2020 at 9:45 am has been
canceled.
Dated: New York, New York

April 20, 2020
SO ORDERED.

Gira B Donk

GYORQP B. DANIELS
United States District Judge

 

 

 
